Citation Nr: 1647546	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-33 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post right knee arthroscopy surgery, to include separate compensable ratings for instability and limitation of motion.  

2.  Entitlement to an increased initial rating for left knee patellofemoral syndrome and chondromalacia, rated as 10 percent disabling prior to March 21, 2012 with a temporary total rating in effect from March 21, 2012 to May 31, 2012 and a 10 percent rating thereafter. 

3.  Entitlement to service connection for bilateral neurological impairment of the lower extremities, to include peripheral neuropathy as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2004, July 2005, and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In May 2008, the Board denied the claims for entitlement to increased ratings for right and left knee disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2009 Joint Motion for Partial Remand, the Court vacated the Board's May 2008 decision and remanded the case for compliance with the terms of the Joint Motion. In September 2009, the Board remanded the claims for additional development, to include providing the Veteran appropriate VA examinations.  The increased rating claims returned to the Board and in a February 2013 decision, the Board awarded a 10 percent rating for the service-connected right knee disability based on mild instability throughout the claims period.  The Board also found that a rating in excess of 10 percent was not appropriate for the right knee and denied a separate compensable rating based on limitation of motion.  The claim for entitlement to an increased rating for the left knee condition was remanded for further development.  

In a separate decision also issued in February 2013, the Board denied the claim for entitlement to service connection for peripheral neuropathy of the lower extremities.  The Veteran appealed the denial of the service connection claim and the denial of a separate compensable claim for the right knee disability to the Court.  In a July 2014 memorandum decision, the Court vacated the February 2013 Board decisions as they pertained to the claims for increased ratings of the right knee and service connection for peripheral neuropathy of the lower extremities.  These issues, along with the claim for an increased initial rating for a left knee disability, have now returned to the Board for additional action. 

When the Board issued its separate February 2013 decisions the Veteran had two representatives: a private attorney represented him with regards to the increased rating claims, while a veteran's service organization was his representative with respect to the service connection claim.  In June 2016, the Veteran appointed his private attorney as his representative for all the claims currently before the Board.  Thus, separate Board decisions are no longer required.  

In reviewing the Veteran's appeal for increased ratings, the Board has not overlooked the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  In an April 2008 statement, the Veteran specifically stated that he did not want to establish TDIU as an issue.  As such, the Board finds that Rice is not applicable to the current appeal.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to ensure compliance with the Court's July 2014 memorandum decision and with VA's duty to assist the Veteran in developing evidence to substantiate the claims.  

First, with respect to the Veteran's claims for increased ratings for the service-connected right and left knee disabilities, additional VA examinations are required to in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The Veteran's knees were most recently examined by VA in March 2015.  The Board has reviewed the examination report and concludes that it does not meet the specifications of Correia.  The examination contains range of motion testing for what is presumably active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  An additional examination is thus necessary under 38 C.F.R. § 3.159 (c)(4) to ensure compliance with the decision in Correia, especially in light of the Court's finding in the July 2014 memorandum decision that the Board address whether any ratings for the right knee disability should be increased.  

A VA examination is also necessary regarding the claim for entitlement to service connection for neurological impairment of the bilateral lower extremities.  In an October 2014 rating decision, the Veteran was awarded service connection for right leg radiculopathy as secondary to a service-connected degenerative joint disease of the lumbar spine.  However, the Veteran also claims that he manifests radiculopathy of the left leg due to his low back disability and peripheral neuropathy, a separate neurological disability, of both legs as a result of several service-connected conditions.  He submitted a January 2015 private medical opinion in support of the claim for peripheral neuropathy, and a VA examination and medical opinion are necessary to determine the nature and etiology of any currently present neurological impairment other than right leg radiculopathy.  

Finally any additional evidence should be identified and obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain all outstanding medical records pertinent to the issues on appeal, to include complete medical records from the San Juan VA Medical Center (VAMC) for the periods dating from May 2009 to January 2012 and from April 2015 to the present.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his right and left knee disabilities.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the bilateral knees.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The knees must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner should further address whether, and if so to what extent, there is ankyloses of the knees.  The examiner should also provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  The examiner should also determine if the knees lock and if so the frequency of the locking.  The examiner should also determine the functional impairment due to the knee disabilities.  

The complete bases for all medical opinions must be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed neurological impairment of the bilateral lower extremities.  The claims file must be made available to and reviewed by the examiner.

A nerve conduction study (NCS) and/or electromyogram (EMG) should be provided, if practical, to determine the nature of the neurological impairment of his bilateral lower extremities.  
After examining the Veteran and reviewing the claims file, the examiner should do the following:

a)  Confirm the presence of any neurological impairment of the bilateral lower extremities, making specific findings regarding whether the Veteran manifests radiculopathy and/or peripheral neuropathy of one or both legs; and, 

b)  With respect to all diagnosed neurological disabilities of the lower extremities, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disabilities are caused or aggravated by any service-connected condition, to include the Veteran's low back, bilateral knee, bilateral hip, foot, and/or left thigh disabilities.  

The Veteran has consistently complained of numbness, weakness, and radiating pain in both legs.  The April 2009 VA peripheral nerves examiner diagnosed sensory peripheral neuropathy of unknown etiology, but also provided an opinion against a link between the Veteran's neuropathy and the service-connected low back disability.   In January 2010, another VA examiner found there was no electrodiagnostic evidence of active lumbar radiculopathy or peripheral neuropathy based on NCS and EMG results, but did not comment on the objective evidence of absent lower extremity reflexes and the Veteran's subjective complaints of numbness and weakness.  Finally, in a January 2015 report, a private physician opined that the Veteran manifested peripheral neuropathy secondary to multiple service-connected conditions due to multiple traumas, a history of steroid injections, and a history of wearing knee braces.  

The examiner must consider and comment on this history.  The examiner must also address the aggravation aspect of the secondary service connection claim.  The complete bases for all medical opinions must be provided.

4.  Readjudicate the claims on appeal, to include consideration of whether separate compensable ratings are warranted for instability and limitation of motion of the right knee.  If the benefits sought on appeal are not fully granted, issue a SSOC on all claims on appeal before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




